DETAILED ACTION

Status of Case
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the claims filed on 10/30/2020.
Claims 24-51 are pending, with claims 1-23 being cancelled. 

Information Disclosure Statement
The information disclosure statements (IDS) filed on 2/23/2021 and 6/8/2021 have been considered by Examiner. 

Claim Objections
Claim 28, 38, and 46 are objected to because of the following informalities: the acronym “IO” should be defined in the claims. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 24-51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claims 24, 34, and 44 recite the limitation "the first resource" in the second to last limitation of the claim. There is insufficient antecedent basis for this limitation in the claim.

Claims 24 and 44 recite the limitation “…one or more of the counter plurality of data values” in the last limitation of the claims. This limitation is unclear and, therefore, indefinite. Examiner suggests perhaps the language should be changed to “…one or more of the first counter value or the second counter value…”

Claims 25-33, 35-43, and 45-51 are rejected by virtue of being dependent on claims 24, 34, and 44, respectively. 

Allowable Subject Matter
Claims 24-51 are allowed, subject to correction of the noted 112 rejections.
The closest prior art consists of the references of Merchant (USPAN 2013/0124826) (for example, see figure 1 and paragraph 14, wherein disclosed is monitoring resource conflicts and proportionately throttling instruction fetching) and Rimmer (USPAN 2015/0180782) (for example, see paragraph 341, wherein disclosed is a throttling back injection rate to stop congestion). 
However, Merchant and Rimmer do not disclose a first multi-chip package comprising: a first plurality of cores; a first interconnect coupled to the first plurality of cores; an interconnect link to transmit data; a second interconnect coupled to the first interconnect via the interconnect link; a first memory interconnect to couple the first plurality of cores to a first system memory device, the first plurality of cores to access the first memory interconnect via the first interconnect, the interconnect link, and the second interconnect; wherein the first memory interconnect and first system memory device are to be associated with a first non-uniform memory access (NUMA) domain; wherein the first multi-chip package is coupled to a second multi-chip package associated with a second NUMA domain; wherein a first NUMA domain identifier is to be associated with the first NUMA domain and a second NUMA domain identifier is to be associated with the second NUMA domain; monitoring circuitry for monitoring utilization of a resource associated with the first NUMA domain, the monitoring circuitry including one or more model- specific registers (MSRs) to store counter values associated with requests to access the resource, the counter values including a first counter value associated with utilization of the first resource from within the first NUMA domain and a second counter value associated with utilization of the first resource from at least the second NUMA domain; and enforcement circuitry for limiting utilization of the first resource from within the first NUMA domain or from the second NUMA domain in accordance with one or more of the counter plurality of data values, as recited in the instant claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamal Javaid whose telephone number is 571-270-5137 and email address is Jamal.Javaid@uspto.gov. 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang, can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JAMAL JAVAID/

Primary Examiner, Art Unit 2412